Citation Nr: 0817673	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  03-32 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected duodenitis with acid peptic disease/reflux 
esophagitis with a history of peptic ulcer disease (stomach 
disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel
INTRODUCTION

The veteran served on active duty from March 1966 to January 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the RO in which the RO 
denied an evaluation in excess of 20 percent for the 
veteran's service-connected stomach disorder.

A travel Board hearing was held in February 2006 before the 
undersigned Veterans Law Judge, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) and who is rendering the determination in this case.  
A transcript of the hearing testimony is in the claims file.

This case was previously before the Board in June 2006, at 
which time it was remanded for additional evidentiary 
development.  The development requested in that remand was 
undertaken and the case has returned to the Board for 
appellate consideration.

The Board also notes that additional evidence has been 
received since the case was certified for appeal consisting 
of a November 2007 buddy statement attesting to the veteran's 
episodes of stomach problems/attacks in service and from 
December 2006 forward when contact was regularly re-
established with the veteran.  This evidence was received 
subsequent to the most recently issued SSOC (October 2007) 
and was not accompanied by a waiver.  The Board has, 
accordingly, reviewed the additional evidence and is of the 
opinion that it is essentially duplicative of evidence 
already on file, has no bearing on the rating criteria used 
for the evaluation of the veteran's stomach disorder and is 
related to matters not in dispute and already established.  
Accordingly, the Board concludes that this evidence is not 
pertinent to the issue on appeal and that there is no 
prejudice in proceeding with consideration of this case 
without affording the RO an opportunity to review the 
evidence in question.



FINDINGS OF FACT

The veteran's service-connected stomach disorder is most 
accurately described as moderately severe, with intercurrent 
episodes of abdominal pain at least once a month partially or 
completely relieved by ulcer therapy, and with mild and 
transient episodes of vomiting or melena; without severe 
ulcerative symptomatology (including weight loss) and 
definite impairment of health or total incapacitation..  


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent, and no more, 
for service-connected duodenitis with acid peptic 
disease/reflux esophagitis with a history of peptic ulcer 
disease have been met for the entirety of the appeal period 
extending from March 3, 2003, forward.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.321, 
4.1, 4.3, 4.7, 4.110, 4.112 4.114, Diagnostic Code 7306 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Following receipt of the veteran's March 2003 2005 claim, the 
RO issued a duty to assist letter in April 2003 which advised 
the veteran of VA's duty to assist him to obtain evidence to 
support the increased rating claim for a stomach disorder.  
The letter advised the veteran that he should identify dates 
and locations of treatment and of medical evidence, lay 
statements, employments records, etc. which support his 
claim.

Thereafter, the RO denied an increased evaluation for the 
stomach condition in a May 2003 rating action and the veteran 
pursued an appeal.  VA issued a subsequent duty to assist 
letter in June 2006 addressing the increased rating claim.  
That VCAA letter discussed the duties and responsibilities of 
VA and the veteran as pertains to obtaining and providing 
evidence in support of the claim, but did not make specific 
reference to the relevant diagnostic code and criteria 
required for an increased evaluation for a stomach disorder.  
However, as part of the May 2003 rating decision, the veteran 
was notified of the criteria required for an evaluation in 
excess of 20 percent for his stomach disorder.  Thereafter, 
the veteran was provided with a September 2003 statement of 
the case (SOC) and Supplemental SOCs dated in 2004 and 2007 
which set forth, in pertinent part, the complete text of 38 
C.F.R. § 4.114, Diagnostic Code 7304, providing the criteria 
for schedular evaluations for duodenal ulcer.  Accordingly, 
the Board believes that the type of notice discussed in the 
case of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), has 
been provided for the veteran.

Further, through his statements, the veteran has demonstrated 
his understanding of what is necessary to substantiate his 
claim, i.e., any notice defect was cured by the veteran's 
actual knowledge.  See Sanders v. Nicholson, 487 F.3d. 881 
(Fed. Cir. 2007; see also Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007).  In any event, the Board finds that a 
reasonable person could be expected to understand from the 
notice what was needed to substantiate the claim and thus the 
essential fairness of the adjudication was not frustrated.  
Id.  As such, the Board concludes that, even assuming a 
notice error, that error was harmless.  See Medrano v. 
Nicholson, 21 Vet. App. 165 (2007); Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006). 
Moreover, the veteran was provided with supplemental SOCs 
(SSOCs) in 2004 and 2007.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006) (holding that VA cured any failure to afford 
statutory notice to claimant prior to initial rating decision 
by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  Accordingly, 
the duty to notify has been fully met in this case and the 
veteran was made aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.

There is no allegation from the claimant that he has any 
additional evidence in his possession, but not associated 
with the record, that is needed for a full and fair 
adjudication of the claim or that he is aware of any other 
evidence which might be relevant.  In fact, in 2007 
additional evidence was provided for the record as was 
discussed in the introduction.  Subsequently, the veteran has 
not indicated that he has any additional evidence to present 
or identify in pursuit of his claim.  As to the claim for an 
increased evaluation for a stomach disorder, the veteran has 
presented himself for evaluations in 2003 and 2006 (with an 
addendum in 2007), and VA clinical records reflecting 
treatment for that condition throughout the pendency of the 
appeal have been associated with the claims file.  In 
addition the record contains numerous lay and employer 
statements and hearing testimony.  Thus, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A June 2006 letter provided such notice.

Both the duty to assist the veteran and the duty to notify 
the veteran have been met.  Accordingly, the Board finds that 
there is no reasonable possibility that further assistance 
would aid the veteran in substantiating the claim and the 
veteran has not indicated that he has any additional evidence 
or information to provide in support of his claim.  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Factual Background

Service connection was established for duodenitis with acid 
peptic disease/reflux esophagitis with a history of peptic 
ulcer disease (hereinafter a stomach disorder) in a rating 
decision of January 1993.  An evaluation of 10 percent was 
originally assigned.  The grant was based on service medical 
records which showed that the veteran was treated throughout 
service for stomach pain nausea and burning, as well as post-
service evidence which revealed treatment for diagnosed 
conditions including: peptic ulcer disease, acid peptic 
disease and reflux esophagitis.  In an October 1995 rating 
decision, the disability rating for the stomach disorder was 
increased from 10 percent to 20 percent, effective from 
October 1994.  The 20 percent disability evaluation has been 
in effect since then, and is now protected.  See 38 U.S.C.A. 
§ 110 (West 2002); 38 C.F.R. § 3.951(b) (2007).

On March 3, 2003, the veteran filed an increased rating claim 
for his service connected stomach disorder.  

VA records show that an annual examination was conducted in 
June 2002 at which time it was noted that 3 months 
previously, the veteran had an episode of vomiting blood and 
black stool associated with abdominal pain, which resolved 
spontaneously.  On examination, the veteran denied having 
symptoms of abdominal pain, nausea or vomiting.  An 
assessment of gastroesophageal reflux disease (GERD) well 
controlled on medication was made.  The veteran was seen by 
urgent care in early January 2003, at which time his symptoms 
included diarrhea, nausea and vomiting, diagnosed as diarrhea 
and dehydration.  When VA contacted the veteran by phone a 
week later to follow-up, the veteran reported that his 
diarrhea had cleared up. 

A VA examination was conducted in May 2003.  The veteran 
reported having 2 to 3 exacerbations of stomach symtomatology 
of a severe nature a year, including symptoms of vomiting, 
occasional hematemesis, diarrhea, and general prostration.  
It was noted that the symptoms were being treated with 
Aciphex.  The veteran reported having symptoms of severe 
epigastric pain and frequent diarrhea.  It was noted that 
there was no evidence of significant weight gain or loss and 
that the veteran did not appear to be anemic, with CBC within 
normal limits.  A diagnosis of recurrent peptic ulcer disease 
accompanied by hiatal hernia with acid reflux, ongoing and 
requiring treatment, was made.  

The record contains numerous lay statements from friends, co-
workers and family members attesting to the severity of the 
veteran's stomach problems and explaining that these symptoms 
were long-standing and productive of abdominal pain, vomiting 
and low energy.  In May 2003, several statements were offered 
from current and former supervisors of the veteran, stating 
that the veteran was increasingly calling in sick, was often 
ill at work and sometimes had to be dismissed from work due 
to illness.  The stomach problem was not specifically 
mentioned by any of the current or former supervisors, but it 
was specifically noted in one statement that the veteran's 
health problems included Hepatitis A and heart problems.  

VA records dated in 2003 show that the veteran was seen by 
urgent care in May 2003 with complaints of tachycardia and 
chest pressure, and a long-history of both was noted, 
ultimately assessed as arrhythmia and sinus bradycardia in 
June 2003.  In May 2003, it was reported that he was attached 
to a Holter monitor from a private cardiologist.  A note 
dated in June 2003 reflects that the veteran complained of 
recent stomach problems.  Evaluation revealed no weight loss.  
The diagnoses included GERD.  A record dated in October 2003 
reflects that the veteran was seen with complaints of 
abdominal pain, intermittent, described as mild to moderate 
and without diarrhea.  It was noted that the veteran had a 10 
year history of abdominal pain, with flare-ups occurring 
about twice a year, and that past evaluations by private 
doctors and at a local ER yielded no positive findings.  The 
veteran denied having any weight change.  Examination of the 
abdomen revealed tenderness and no masses.  A diagnosis of 
abdominal pain, uncontrolled and worsening was made.  

VA records show that the veteran was seen in early January 
2004 with complaints of a several day history of vomiting and 
diarrhea, accompanied by a 10 pound weight loss due to the 
diarrhea.  A diagnosis of diarrhea, with no additional work-
up was made.  The veteran was seen for complaints of diarrhea 
again on annual examination in May 2004, assessed as diarrhea 
and abdominal pain, uncontrolled.  Weight as shown by a 
September 2004 records was 246 pounds.  An entry dated in 
July 2005 indicates that the veteran was experiencing 
symptoms of nausea and vomiting for 1-2 weeks.  It was noted 
that he had recently been hospitalized for pneumonia.  The 
veteran underwent a gastroscopy in October 2005 to rule out 
gastroesophageal reflux disease which revealed duodenitis and 
hiatal hernia.  

The veteran provided testimony at a travel Board hearing held 
in February 2006.  He stated that he had worked in the oil 
business as a pumper, but had been reassigned as a bottom 
hole analyst due to his medical condition.  He estimated that 
he weighed about 250 pounds, and in 2005 believed he had lost 
15 to 16 pounds during a flare-up of his stomach condition.  

At the hearing the veteran presented additional evidence 
accompanied by a waiver consisting of lay statements from the 
veteran's supervisor and a co-worker dated in February 2006 
indicating that the veteran sometimes stays home sick and 
sometimes leaves work early due to medical problems.  One 
statement noted that he often complained of stomach problems.  

A VA examination was conducted in July 2006.  The veteran 
complained of abdominal pain, and diarrhea occurring 2 to 3 
times a week.  The veteran's weight was 243 pounds.  The 
examiner commented that the veteran had multiple 
gastrointestinal (GI) problems including gastroesophageal 
acid reflux.  There was no evidence of bleeding in the stool 
sample.  A formal GI consultation was recommended. 

The same VA examiner presented additional information in a 
medical report dated in September 2007.  At that time, the 
examiner noted that the claims folder had been reviewed in 
conjunction with both the 2006 and 2007 evaluations.  It was 
noted that lab studies done in July 2006 did not reveal any 
evidence of anemia.  The examiner noted that as long as the 
veteran continued to take aspirin and non-steroidal anti-
inflammatory medications he would continue to have duodenal 
and esophageal irritation.  

In November 2007, a buddy statement was provided which 
indicated that the veteran experienced stomach 
problems/attacks in service and that when contact was re-
established with the veteran in December 2006 and regularly 
thereafter, he continued to have the same type of stomach 
problems/attacks.

Legal Analysis

The Board wishes to make it clear that it has reviewed all 
the evidence in the veteran's claims file, which includes his 
testimony at the time of a hearing before the undersigned 
Veterans Law Judge in February 2006, as well as VA and 
private treatment records and examination reports.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the appellant or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the veteran's claim, and what the evidence in 
the claims file shows, or fails to show, with respect to that 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

The veteran in this case seeks an increased evaluation for 
service-connected duodenitis with acid peptic disease/reflux 
esophagitis with a history of peptic ulcer disease.  In 
pertinent part, it is contended that various manifestations 
of that disability are more severe than presently evaluated, 
and productive of a greater degree of impairment than is 
reflected by the 20 percent schedular evaluation now 
assigned.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated by the 
instructions under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 
4.14. 38 C.F.R. § 4.113.  Thus, ratings under diagnostic 
codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 
inclusive will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  38 C.F.R. 
§ 4.114.

The Board notes that the term "peptic ulcer" is not 
sufficiently specific for rating purposes and that in 
evaluating the ulcer, care should be taken that the findings 
adequately identify the particular location.  See 38 C.F.R. § 
4.110 (2007).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Based on the nature of the disability at issue, which 
actually involves several GI problems and conditions, there 
are different Diagnostic Codes (DC) under which this 
disability may be potentially rated: Diagnostic Code 7305 
(duodenal ulcer), Diagnostic Code 7306 (marginal 
gastrojejunal ulcer); and Diagnostic Code 7307 (gastritis).

The veteran's stomach disorder is currently assigned a 20 
percent evaluation under DC 7305, used to evaluate duodenal 
ulcer.  Code 7305, relating to duodenal ulcers, provides 
that, moderate ulcer disease with recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration or with continuous moderate manifestations 
warrants a 20 percent rating.  A 40 percent rating is 
assigned for moderately severe disability; less than severe, 
but with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging ten days 
or more in duration at least four or more times a year.  A 60 
percent rating is assigned for severe disability; pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, Code 7305 
(2007).

The rating criteria for gastrojejunal ulcer under Diagnostic 
Code 7306 are as follows.  A 10 percent rating is assigned 
for mild ulcer with brief episodes of recurring symptoms once 
or twice yearly.  A moderate ulcer with episodes of recurring 
symptoms several times a year warrants an evaluation of 20 
percent.  A 40 percent rating is for assignment when the 
ulcer is moderately severe, with intercurrent episodes of 
abdominal pain at least once a month partially or completely 
relieved by ulcer therapy, and with mild and transient 
episodes of vomiting or melena.  The next higher rating of 60 
percent is assigned when the ulcer is severe, and the same as 
pronounced with less pronounced and less continuous symptoms 
with definite impairment of health.  A 100 percent schedular 
rating is assigned for ulcer disease which is pronounced, 
with periodic or continuous pain unrelieved by standard ulcer 
therapy with periodic vomiting, recurring melena or a 
hematemesis, and weight loss, so as to render the individual 
totally incapacitated.  A 20 percent is warranted for: 
moderate, with episodes of recurring symptoms several times 
per year.  38 C.F.R. § 4.71a, Diagnostic Code 7306.

According to Diagnostic Code 7307, chronic hypertrophic 
gastritis, with small nodular lesions and symptoms, warrants 
a 10 percent evaluation.  A 30 percent evaluation is 
warranted in cases of multiple small eroded or ulcerated 
areas and symptoms.  A 60 percent evaluation is warranted in 
cases of severe hemorrhages or large ulcerated or eroded 
areas.  38 C.F.R. § 4.114, DC 7307.

For purposes of evaluating conditions under Diagnostic Code 
7354 (and logically under 7305), an "incapacitating episode" 
means a period of acute signs and symptoms severe enough to 
require bed rest and treatment by a physician.  Id.

The term "substantial weight loss" means a loss of greater 
than 20 percent of the individual's baseline weight, 
sustained for three months or longer; and the term "minor 
weight loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer.  The term "inability to gain weight" means that there 
has been substantial weight loss with inability to regain it 
despite appropriate therapy.  "Baseline weight" means the 
average weight for the two-year-period preceding onset of the 
disease.  38 C.F.R. § 4.112.

Initially, if the veteran's condition is rated based on 
duodenal ulcer, the weight of the evidence shows his 
associated symptoms to more closely approximate the criteria 
for a 20 percent evaluation, based on moderate ulcer disease 
manifested by continuous moderate manifestations.  38 C.F.R. 
§§ 4.7, 4.114, DC 7305.  The weight of the evidence does not 
show impairment of health manifested by anemia at any time 
from 2003 forward and weight loss, or recurrent 
incapacitating episodes of ten days or more duration four or 
more times per year.  Rather, while the veteran had some 
weight loss in 2005, estimated as 15 to 16 pounds, this was 
attributable to diarrhea and dehydration and it is clear that 
the weight loss was acute, as when evaluated in 2006 his 
weight was 243, and the veteran in hearing testimony of 2006 
indicated that his normal weight was around 250 pounds.  
Moreover, the veteran's stomach related symptomatology has 
not been shown at any time during the appeal period to have 
been incapacitating for 10 days at a time at least four times 
a year.  Accordingly, the preponderance of the evidence is 
against the assignment of the next higher, 40 percent 
evaluation for the veteran's condition based on the rating 
criteria for duodenal ulcers. DC 7305.

There is no indication that an increased evaluation is 
warranted under DC 7307 used to evaluate gastritis as 
essentially the Board is unable to find any clinical evidence 
dated from 2002 forward documenting gastritis, with multiple 
small eroded or ulcerated areas and symptoms.

However, as pointed out by the veteran's representative, it 
appears that the veteran's stomach symptomatology is most 
compatible with the rating criteria found in DC 7306, 
although the Board points out that technically the record 
does not contains a diagnosis of gastrojejunal ulcer.  
However, as directed under the provisions of 38 C.F.R. 
§ 4.114, a single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  .

Upon consideration of the evidence of record, the Board finds 
that the disability picture presented by the veteran's ulcer 
disease meets the criteria for a 40 percent rating under 
Diagnostic Code 7306.  In this case, the Board is satisfied 
that the veteran's stomach symptomatology is most accurately 
described as a moderately severe ulcer, with intercurrent 
episodes of abdominal pain at least once a month partially or 
completely relieved by ulcer therapy, and with mild and 
transient episodes of vomiting or melena, as those symptoms 
have been repeatedly documented.  His episodes of abdominal 
pain are described as nearly daily occurrences with 
intermittent symptoms including nausea and vomiting which 
appear to average at least once a month, and while he 
requires continuous medication, records reflect that this 
generally at least partially relieves the veteran's symptoms.  
The Board finds that the evidence reasonably supports a 
finding that an evaluation of 40 percent is warranted.  

While it can be found that the veteran's stomach condition 
results in moderately severe impairment, the Board cannot 
find that his symptoms meet or more nearly approximate the 
criteria for the next higher 60 percent rating, which denotes 
severe impairment.  That is because the evidence does not 
show an overall weight loss or anemia, and there cannot 
otherwise be shown to be definite impairment of health 
required for a 60 percent rating.  Since neither definite 
impairment of health nor total incapacitation due to the 
service-connected stomach disorder has been shown there 
support for a rating beyond 40 percent under 38 C.F.R. Part 
4, DC 7306 (2007).  

In reaching this determination, the Board has given due 
consideration to the recent holding of the United States 
Court of Appeals for Veterans Claims in Hart v. Mansfield, 21 
Vet. App. 505 (2007) addressing the issue of whether it is 
appropriate to apply "staged ratings" when assigning an 
increased rating in a manner similar to what is done at the 
initial rating stage pursuant to the Court's holding in 
Fenderson v. West, 12 Vet. App. 119 (1999).  However, in the 
case at hand, it is clear that, over the course of the 
veteran's current appeal, symptomatology attributed to his 
service-connected stomach disorder has remained relatively 
consistent.  In any case, based on a review of the entire 
evidence of record, the Board is of the opinion that, 
throughout the time period that the veteran's increased 
rating claim has been pending, symptomatology attributable to 
his service-connected stomach disorder has not, in fact, 
undergone varying and distinct levels of severity, but does 
as discussed herein warrant a higher evaluation of 40 percent 
for the duration of the appeal period..

Finally, there is no evidence of an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(2007).  Indeed, while the veteran has testified before the 
undersigned that his stomach problems have impacted his 
effectiveness and health at his job and co-workers and 
current and former supervisors have attested to the same, the 
evidence also reflects that the veteran has other medical 
conditions including Hepatitis A, and cardiovascular 
symptomatology which were also documented as factors 
affecting his industrial capacity, and at this point there 
has been no evidence presented specifically identifying the 
stomach problem as the veteran's primary health problem; 
therefore it cannot be said that this condition in and of 
itself has resulted in marked interference with current 
employment. Moreover, the service-connected stomach disorder 
has not been shown since 2003 to have required any periods of 
hospitalization.  The Board will not, therefore, refer the 
question of entitlement to an extraschedular evaluation for 
consideration by appropriate first line authorities.

In view of the foregoing, while the evidence supports an 
increased rating to 40 percent for service-connected 
duodenitis with acid peptic disease/reflux esophagitis with a 
history of peptic ulcer disease since March 3, 2003, and the 
appeal is granted to this extent, the preponderance of the 
evidence is against a higher rating.  Accordingly, an 
evaluation in excess of 40 percent is not warranted for any 
portion of the appeal period.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.3, 4.7, 4.20, 4.114, Diagnostic Codes 7305, 7306.


ORDER

An evaluation of 40 percent, and no more, for service-
connected duodenitis with acid peptic disease/reflux 
esophagitis with a history of peptic ulcer disease is granted 
from March 3, 2003 forward, subject to the laws and 
regulations governing the award of monetary benefits.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


